DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “computer readable storage medium” includes non-statutory subject matter such as transitory signals. The specification discusses the term in paragraphs 36-38, but there is no limiting of the term to non-transitory embodiments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulaosmanovic (US 20180041983 A1).
claim 1, Mulaosmanovic discloses:
1. A method for self-audited routing of a shipping container comprising (paragraph 86 tracking device can be applied to shipping container):
	acquiring a contemporaneous location of a shipping container within location based circuitry of a computing device affixed to the shipping container (fig. 3 304);
	retrieving from memory of the computing device affixed to the shipping container, an expected node and a destination node from a sequence of nodes in a path from an origin node of the shipping container, to the destination node (paragraph 62 route defined by waypoints);
	comparing in the memory of the computing device, the contemporaneous location to a location of the expected node (fig. 3 306, and paragraph 85 compare to waypoint coordinates); and, 
	on condition that the contemporaneous location is not within a threshold distance of the location of the expected node (fig. 3 306 No branch), transmitting a message from the computing device over a wireless computer communications network to a remotely disposed computing client indicating a fault in routing of the shipping container to the destination node (fig. 3 322).

Claims 7 and 13 are rejected for the same reasons as above and see fig. 2 and [115] regarding computer based software implementation details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulaosmanovic (US 20180041983 A1) in view of Benjamin (US 20160260059 A1).
Regarding claim 5, Mulaosmanovic discloses:
5. The method of claim 1, further comprising, on condition that the contemporaneous location is within a threshold distance of the location of the expected node (fig. 3 306 yes branch) performing an action (330/340).

Mulaosmanovic fails to disclose and Benjamin disclsoes the expected node is the destination node (paragraph 147 upon reaching the destination) and transmitting a message from the computing device over a wireless computer communications network to a remotely disposed computing client indicating a completion of the routing of the shipping container to the destination node (paragraph 147 end of trip message sent to server upon reaching destination). It would have been obvious to one of ordinary skill in 

Claims 11 and 17 are rejected for the same reasons as above, but applied to claims 6 and 11.
Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mulaosmanovic (US 20180041983 A1) in view of Benjamin (US 20160260059 A1) as applied to claim 5/11/17 and further in view of Irwin (US 20200349496 A1).

Regarding claim 6, the report of Malaosmanovic as modified by Benjamin discloses some log information (see Benjamin [147]), but does not fully disclose including in the message indicating the completion of the routing, a list of each node through which the container had passed from the origin node to the destination node and an amount of time during which the container had been present at each of the nodes in the log.

However Irwin discloses a list of each node through which the container had passed from the origin node to the destination node and an amount of time during which the container had been present at each of the nodes in the log (paragraph 8). It would have been obvious to one of ordinary skill in the art that this information could be included in the message sent at the completion of the trip. The motivation for the combination is to validate carrier assessorial invoices (paragraph 8).

Claims 12 and 18 are rejected for the same reasons as above but applied to claims 11 and 17.
Allowable Subject Matter
Claims 2-4, 8-10, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 14-16 would also need to be amended to overcome the 101 rejection.
Regarding claim 2, the prior art of record fails to disclose in combination with claim 1 on condition that the contemporaneous location is not with the threshold distance of the location of the expected node, querying a datastore of known nodes with the contemporaneous location, receiving in response to the querying a corresponding node, computing a path of one or more nodes from the corresponding node to the destination node, storing a next one of the nodes of the path as a next expected node in the memory of the computing device, and including in the message an indication of a re-routing of the shipping container along the computed path.
Regarding claim 3, the prior art of record fails to disclose in combination with claim 1 on condition that the contemporaneous location is not with the threshold distance of the location of the expected node, querying a datastore of known nodes with the contemporaneous location, receiving in response to the querying a corresponding node, computing a path of one or nodes from the corresponding node to the destination node, computing in the memory of the computing device, a time when the shipping container will arrive at the destination node utilizing the computed path, and on further condition that that the determined time is within a threshold value of a pre- specified time of arrival 

Regarding claim 4, the prior art of record fails to disclose in combination with claim 1 on condition that the contemporaneous location is not with the threshold distance of the location of the expected node, querying a datastore of known nodes with the contemporaneous location, receiving in response to the querying a corresponding node, on condition that the contemporaneous location is not with the threshold distance of the location of the corresponding node, storing a most recent node at which the shipping container had been positioned as a next expected node in the memory of the computing device and including in the message an indication of a re-routing of the shipping container to return to the most recent node.

Claims 8-10 and 14-16 mirror claims 2-4 and the same findings apply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conlon (US 20200334631 A1) and Conlon (US 20190066042 A1) discloses triggered alerts for shipments based on location data. Davis (US 20200051015 A1) discloses package tracking with alerts based on a deviation from a shipping route (paragraph 87). Holatz (US 20190392385 A1) discloses alerts based on .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687